Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method, of classifying oxygen level desaturation events, comprising: receiving input signal sequences, the input signals indicative of a physiological condition of a patient; generating an input sequence of oxygen saturation levels based on the input signal sequences; comparing the input sequence of oxygen saturation levels to a desaturation alarm threshold to determine a desaturation event; generating an input feature matrix based on at least one of the input signal sequences and the input sequence of oxygen saturation levels; and classifying, based on the input feature matrix and using a neural network, the desaturation event being a severe desaturation event (SDE) or a non-severe desaturation event (non-SDE), in the context as claimed.
Regarding claims 11-17, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose in a computing environment, a method performed at least in part on at least one processor, the method comprising: receiving input signal sequences, the input signals indicative of a physiological condition of a patient; 3Attorney Docket No. 818003USPgenerating an input sequence of oxygen saturation levels based on the input signal sequences; comparing the input sequence of oxygen saturation levels to a desaturation alarm threshold to determine a desaturation event; generating an input feature matrix based on at least one of the input signal sequences and the input sequence of oxygen saturation levels; classifying, based on the input feature matrix and using a neural network, the desaturation event being a severe desaturation event (SDE) or a non-severe desaturation event (non-SDE); and adjusting an alarm delay in response to classifying the desaturation event being an SDE or a non-SDE, in the context as claimed.

Regarding claims 18-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a physical article of manufacture including one or more non-transitory computer-readable storage media, encoding computer-executable instructions for executing on a computer system a computer process to provide an automated connection to a collaboration event for a computing device, the computer process comprising: receiving input signal sequences, the input signals indicative of a physiological condition of a patient; generating an input sequence of oxygen saturation levels based on the input signal sequences; comparing the input sequence of oxygen saturation levels to a desaturation alarm threshold to determine a desaturation event; generating an input feature matrix based on at least one of the input signal sequences and the input sequence of oxygen saturation levels; classifying, based on the input feature matrix and using a neural network, the desaturation event being a severe desaturation event (SDE) or a non-severe desaturation event (non-SDE); and adjusting an alarm delay in response to classifying the desaturation event being an SDE or a non-SDE, in the context as claimed.

The closest prior art of US 2019/0154660 (Cafferty), US 2018/0353126 (Gozal et al.), US 2018/0015282 (Waner et al.), US 2015/0094962 (Hoegh et al.), US 2012/0253142 (Meger et al.), US 2011/0295083 (Doelling et al.), US 2008/0221418 (Al-Ali et al.), US 2005/0131283 (Grant et al.), US 2002/0165462 (Westbrook et al.), and US 5,520,176 (Cohen) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683